In re: Salsul Co. applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit. Parish of Orleans. 354 So.2d 711.
Writ granted. Judgment of the court of appeal is reversed. Court of appeal erred in not finding that trial judge erred in failing to permit the amendment including Raymond F. Salmen and/or Succession of Raymond F. Salmen as party plaintiff. La. Code Civ.P. art. 934. Case remanded to trial court for further proceedings according to law and consistent with views herein expressed.